PER CURIAM: *
Curtis Lee Sheppard, Jr., Texas prisoner # 1656666, moves this court to proceed in forma pauperis (IFP) on appeal from the district court’s interlocutory order denying his motion for a default judgment against the defendants named in this pending civil rights case. By moving to proceed IFP, Sheppard challenges the district court’s certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.1997).
As we do not have jurisdiction to review the interlocutory order denying Sheppard’s motion for default judgment, see Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985), his appeal is DISMISSED FOR LACK OF JURISDICTION. His motion to proceed IFP on appeal is DENIED.
We note that at least three of Sheppard’s prior civil actions, filed while he was incarcerated, have been dismissed as frivolous or for failure to state a claim upon which relief could be granted. See Sheppard v. Alford, No. 1:11-CV-169, 2012 WL 3637017 (E.D.Tex. Aug. 22, 2012); Sheppard v. Gray, No. 7:09-CV-195 (N.D.Tex. June 16, 2010); Sheppard v. Stout, No. 7:10-CV-24 (N.D.Tex. Feb. 26, 2010). Consequently, Sheppard is barred from proceeding IFP in any civil action or appeal filed while he is incarcerated absent a showing that he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). Sheppard is cautioned that any future frivolous or repetitive filings in this court or any court subject to this court’s jurisdiction may subject him to additional *428sanctions, as will the failure to withdraw any pending matters that are frivolous, repetitive, or otherwise abusive.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.